United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1614
Issued: December 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 14, 2014 appellant, through counsel, filed a timely appeal from a May 9, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish disability from
May 31 to July 22, 2013 causally related to his accepted February 1, 2013 employment injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the May 9, 2014 decision. Since the
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB
126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration.

FACTUAL HISTORY
On February 1, 2013 appellant, then a 53-year-old mail handler, filed a traumatic injury
claim alleging that on February 1, 2013 he injured his left side when he fell from a platform at
work. He stopped work that day but returned to light duty on May 25, 2013. Appellant’s claim
was accepted for left contusion of face and hip.
In a May 21, 2013 narrative report and prescription note, Dr. Mark A. Filippone, Boardcertified in physical medicine and rehabilitation, stated that appellant had been under his care
and appellant had been totally disabled since February 18, 2013. He related appellant’s
complaints of neck pain and of pain, numbness, and tingling in his fingers and hands. Upon
examination, Dr. Filippone observed pain, guarding, and spasm in the cervical and lumbar
paraspinals bilaterally. Tinel’s and Phalen’s signs were positive bilaterally. Dr. Filippone
provided electromyography test findings and noted evidence of right C5-6 cervical radiculopathy
and right L4-5 and S1 lumbosacral radiculopathy. He opined that the electrical abnormalities
were directly and solely the result of the injuries appellant sustained while at work for the
employing establishment. In an attending physician’s report, Dr. Filippone noted a date of injury
of February 1, 2013. He diagnosed cervical and lumbar radiculopathy and carpal tunnel
syndrome. Dr. Filippone indicated that appellant could return to limited duty on May 22, 2013.
On June 14, 2013 appellant filed a claim for recurrence of disability on May 30, 2013 due
to the February 1, 2013 employment injury. He noted that he returned to work with restrictions
on May 25, 2013 and worked until May 30, 2013 when he was sent home due to his work injury.
The employing establishment controverted appellant’s claim as the disability was not related to
the February 1, 2013 injury. It noted the medical restrictions were for cervical and lumbar
radiculopathy and carpal tunnel syndrome. The employing establishment further stated that
appellant was sent home on May 30, 2013 and instructed to apply for light duty, but he did not
apply.
In a June 14, 2013 statement, counsel related that Dr. Filippone’s May 21, 2013 report
clearly demonstrated that appellant had cervical and lumbar radiculopathies and bilateral carpal
tunnel syndrome as a result of his work injury. He requested that OWCP expand appellant’s
claim to include these conditions. Counsel also reported that appellant was released to limited
duty on May 21, 2013 but the employing establishment was unable to accommodate his
restrictions beginning May 31, 2013. He requested that OWCP pay temporary total disability
beginning May 31, 2013.
In June 5 and 20, 2013 reports, Dr. Filippone noted that appellant’s medical history and
review of systems remained unchanged. He related that appellant’s neck and low back pain had
somewhat improved with physical therapy but appellant still complained of numbness and
tingling in his neck and upper extremities. Upon examination, Dr. Filippone observed guarding
and spasm in the cervical and lumbar paraspinals and preserved peripheral pulses. Horman’s
sign was negative.
In a July 2, 2013 controversion letter, the employing establishment again noted that
Dr. Filippone treated appellant for cervical radiculopathy, carpal tunnel syndrome, and lumbar

2

radiculopathy, which were not accepted conditions by OWCP. It contended that appellant’s
disability was not related to his accepted February 1, 2013 employment injury.
In a July 10, 2013 prescription note and duty status report, Dr. Filippone authorized
appellant to resume full-time regular duty as of July 22, 2013.
In a letter dated July 23, 2013, OWCP advised appellant that the evidence submitted was
insufficient to establish his recurrence claim and requested additional evidence to establish that
he was unable to work as a result of his accepted employment conditions or that the employing
establishment was unable to accommodate his light-duty restrictions.
OWCP referred appellant’s claim, along with a statement of accepted facts and the
record, to Dr. Jeffrey Lakin, a Board-certified orthopedic surgeon, for a second opinion
examination, to determine whether appellant continued to suffer residuals of his accepted
February 1, 2013 employment injury and whether he was able to return to work.3 In a
July 26, 2013 report, Dr. Lakin provided an accurate history of the February 1, 2013 employment
injury and reviewed the medical record. He related appellant’s current complaints of occasional
discomfort in the lower back region in the area of the hip but no radiating pain, numbness or
paresthesias. Dr. Lakin noted that appellant had returned to full duty as a mail handler. Upon
examination of appellant’s cervical spine, he observed full and active range of motion with no
tenderness. Examination of the thoracic and lumbosacral spine revealed no tenderness, spasms
or step-off. Straight leg raise testing was negative in the sitting and supine position.
Examination of the upper extremities also demonstrated intact sensation to light touch and 5/5
motor examination. Spurling and Hoffman’s signs were negative. Upon examination of
appellant’s left hip, Dr. Lakin reported symmetric range of motion with no tenderness or
instability. He stated that motor examination was 5/5 in flexion, extension, abduction, and
adduction.
Dr. Lakin opined that appellant’s accepted conditions of contusion of the face and hip
had resolved. He stated that there were no orthopedic findings of disabling residuals,
subjectively or objectively, to appellant’s face and hip. Dr. Lakin reported that appellant had no
concurrent medical condition preventing him from returning to work and that appellant was
capable of returning to his date-of-injury job as a mail handler with no restrictions. He noted that
appellant had an unremarkable orthopedic examination and concluded that appellant had fully
recovered from his accepted conditions.
In an August 5, 2013 letter, appellant stated that on May 25, 2013 he reported to work
with limited duty as instructed by his physician. He worked four days prepping mail and
experienced discomfort and pain on his back and left side. On May 31, 2013 appellant was
informed not to report to his workstation and instructed by his acting supervisor to provide more
detailed and specific job limitations from his doctor. He stated that he did not have any injury or
medical condition prior to the date of injury.

3

A second opinion examination was scheduled for June 24, 2013 but appellant did not attend. On June 25, 2013
OWCP issued a notice of suspension to appellant for his refusal to attend the second opinion examination. The
examination was rescheduled for July 26, 2013.

3

In a decision dated September 30, 2013, OWCP denied appellant’s recurrence of
disability claim finding that the medical evidence was insufficient to establish that his disability
from May 31 to July 22, 2013 was causally related to a change or worsening of his accepted
conditions or that his light-duty assignment was withdrawn. It noted that the physical limitations
prescribed by his physician were based on diagnoses that were not related to his accepted
February 1, 2013 employment injury.
In letters dated October 18 and 22, 2013, counsel requested a hearing. He stated that a
September 30, 2013 narrative report by Dr. Filippone supported that appellant still suffered
residuals of his work injury. Counsel also requested that appellant’s accepted conditions be
expanded to include C4-5 disc herniation, low back condition, internal derangement and
radiculopathies as a result of his work injury.
In a September 30, 2013 report, Dr. Filippone accurately described appellant’s
February 1, 2013 employment injury and noted that he did not work for the next couple of
weeks. On February 15, 2013 appellant returned to full duty but stopped work again on
February 17, 2013 because of pain. Dr. Filippone related that he examined appellant on
February 28, 2013 for complaints of pain in the left side of the face, neck, shoulders, and back
radiating into his upper and lower extremities. He reviewed appellant’s history, including
several diagnostic reports. Dr. Filippone reported that despite his June 20, 2013 Form CA-17 the
employing establishment did not allow appellant to return to work. He provided findings on
examination and diagnosed herniated disc at C4-5, mild facet joint narrowing on the right knee at
the L4-5 level and L3-4 level, internal derangement of both knees, contusion of the left hip and
pelvis, C5-6 cervical radiculopathy, L4-5 and S1 lumbosacral radiculopathy, and bilateral carpal
tunnel syndrome. Dr. Filippone stated that all of the above abnormalities were directly and
solely the result of the February 1, 2013 work injury. He stated that appellant was authorized to
return to full time, regular duty as of July 22, 2013.
In reports dated October 2 and December 12, 2013, Dr. Filippone stated that appellant’s
medical history remained unchanged and that appellant continued to work full time, regular duty
as a mail handler. He noted that appellant remained symptomatic with low back pain radiating
into the right buttock and into the back of thighs. Dr. Filippone provided findings on
examination and reported that central and neurologic examinations were unchanged. He
concluded that appellant could continue to work full-time duty without restrictions even though
he remained symptomatic. Dr. Filippone recommended that appellant continue with physical
therapy.
On February 19, 2014 a hearing was held. Appellant described the work that he
performed as a mail handler and the February 1, 2013 employment injury when he fell off a
platform onto his left side. He reviewed the medical treatment he received. Appellant stated that
he returned to work for three days even though he continued to experience pain in his back and
left side. On February 28, 2013 he sought treatment from Dr. Filippone and was authorized to
work limited duty with restrictions of no lifting over 20 pounds and no pushing or pulling over
100 pounds. On May 25, 2013 appellant returned to limited duty and worked for about four days
before he was told by the employing establishment that he could no longer work limited duty.
He stated that he remained off work until he returned to full duty on July 22, 2013. Appellant
reported that he did not sustain any other injuries to his back or neck other than the

4

February 1, 2013 employment injury. He stated that he was seeking wage-loss compensation for
May 31 to July 22, 2013.
In a March 11, 2014 report, Dr. Filippone noted that appellant continued to work
full-time regular duty. He reported that appellant’s medical history and examination findings
were unchanged. Dr. Filippone advised appellant to continue physical therapy.
By decision dated May 9, 2014, an OWCP hearing representative affirmed the
September 30, 2013 denial decision.
LEGAL PRECEDENT
OWCP’s implementing regulations define a recurrence of disability as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition, which resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness.4 This term also means an inability to
work when a light-duty assignment made specifically to accommodate an employee’s physical
limitations due to his or her work-related injury or illness is withdrawn (except when such
withdrawal occurs for reasons of misconduct, nonperformance of job duties or a reduction-inforce) or when the physical requirements of such an assignment are altered so that they exceed
his or her established physical limitations.5
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the
burden to establish by the weight of the reliable, probative, and substantial evidence a recurrence
of total disability and to show that he or she cannot perform the limited-duty position. As part of
this burden, the employee must show either a change in the nature and extent of the
injury-related condition or a change in the nature and extent of the limited-duty requirements.6
This burden includes the necessity of furnishing evidence from a qualified physician who
concludes, on the basis of a complete and accurate factual and medical history, that the disabling
condition is causally related to the employment injury. The medical evidence must demonstrate
that the claimed recurrence was caused, precipitated, accelerated or aggravated by the accepted
injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 The opinion of the
4

20 C.F.R. § 10.5(x).

5

Id.

6

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB
222 (1986).
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.2 (January 2013).

8

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

5

physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.9
OWCP’s procedures require that in cases where recurrent disability for work is claimed
within 90 days or less from the first return to day, the attending physician should describe the
duties which the employee cannot perform and the demonstrated objective medical findings that
form the basis for the renewed disability for work.10
ANALYSIS
OWCP accepted that appellant sustained a left hip and face contusion as a result of a
February 1, 2013 employment injury. Appellant stopped work and returned to light duty on
May 25, 2013. On June 14, 2013 he submitted a recurrence of disability claim alleging that he
was unable to work beginning May 31, 2013 because the employing establishment could not
accommodate his work restrictions. Appellant returned to full-duty on July 22, 2013. OWCP
denied his recurrence of disability claim finding that he did not meet his burden of proof to
establish that he was unable to work, or was capable only of light-duty, as a result of his accepted
conditions of left hip and face contusion. The Board finds that appellant did not meet his burden
of proof to establish his claim.
The Board notes that counsel asserts that Dr. Filippone’s medical reports support that
appellant’s claim should be expanded to include cervical and lumbar radiculopathies and
bilateral carpal tunnel syndrome as a result of his employment injury. However, the Board has
reviewed OWCP’s decision on appeal which affirmed a prior OWCP decision dated
September 30, 2013. While these decisions certainly refer to Dr. Filippone’s reports, the Board
finds that OWCP has not directly ruled on whether appellant’s claim should be expanded to
include additional medical conditions. For this reason, the Board declined to rule on the question
of expanding the claim.
On appeal, counsel contends that Dr. Filippone’s reports were sufficient to establish that
he sustained cervical and lumbar radiculopathy and a recurrence of disability from May 31
to July 22, 2013 as a result of the February 1, 2013 employment. As previously noted, however,
OWCP has not directly ruled on that issue. Accordingly, the Board finds that it properly found
that appellant did not meet his burden of proof to establish his recurrence claim.
CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of
disability from May 31 to July 22, 2013 causally related to his February 1, 2013 employment
injury.

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

10

See supra note 7 at Chapter 2.1500.5 (June 2013).

6

ORDER
IT IS HEREBY ORDERED THAT the May 9, 2014 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 10, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

